COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Humphreys and Senior Judge Overton


LE N. TRAN
                                            MEMORANDUM OPINION*
v.   Record No. 2075-02-4                        PER CURIAM
                                             DECEMBER 17, 2002
UNITED AIRLINES, INC.


       FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Kathleen G. Walsh, on brief), for
             appellant.

             (Michael N. Salveson; Hunton & Williams, on
             brief), for appellee.


     Le N. Tran (claimant) contends the Workers' Compensation

Commission erred in finding that she failed to prove she

sustained an injury by accident arising out of and in the course

of her employment on September 1, 2000.    Upon reviewing the

record and the parties' briefs, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the

commission's decision.    Rule 5A:27.

     "To be compensable as an injury by accident, a purely

psychological in jury must be causally related to a physical

injury or causally related to an obvious sudden shock or fright

arising in the course of employment."     Chesterfield County v.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Dunn, 9 Va. App. 475, 477, 389 S.E.2d 180, 182 (1990).

Moreover, purely psychological disability resulting from

"disagreements over managerial decisions and conflicts with

supervisory personnel that cause stressful consequences . . .

ordinarily are not compensable."   Teasley v. Montgomery Ward &

Co., 14 Va. App. 45, 49, 415 S.E.2d 596, 598 (1992).

     In holding that claimant failed to prove a compensable

injury by accident, the commission found as follows:

               The deputy commissioner found that the
          claimant was not credible in stating that
          Ms. [Orawan] Tudor[, the lead worker,]
          struck her in the chest with her knuckles
          causing a bruise. Rather, the incident was
          essentially "a heated verbal exchange" and
          "perceived harassment." We agree.
               It is well established that the
          Commission does not have jurisdiction over
          stress and psychological damage resulting
          from supervisory actions and conflicts over
          working conditions.

     As fact finder, the commission was entitled to reject

claimant's testimony that Tudor struck claimant's chest with her

knuckles and caused a bruise and to accept Tudor's testimony to

the contrary.   It is well settled that credibility

determinations are within the fact finder's exclusive purview.

Goodyear Tire & Rubber Co. v. Pierce, 5 Va. App. 374, 381, 363
S.E.2d 433, 437 (1987).   Tudor's testimony was consistent with

the testimony of Todd Maffe and Stephanie Toporcer.    Both Maffe

and Toporcer testified that when claimant discussed the incident

with them she never said Tudor struck or touched her.    In

                               - 2 -
addition, when interviewed by Maffe and Toporcer, claimant's

co-worker, Shing Lin, did not tell them that Tudor struck

claimant.   Lin testified at the hearing that Tudor never struck

the claimant.   This evidence supported the commission's

conclusions that Tudor did not touch or strike claimant and that

claimant did not sustain a physical injury as a result of the

incident.

     Furthermore, Tudor's testimony supported the commission's

finding that the incident was "nothing more than a heated verbal

exchange" or "perceived harassment of one employee by another"

and the further finding that the incident was "neither shocking

nor sufficiently frightening to give rise to a claim of

psychological injury."   Thus, the commission did not err in

concluding that claimant's psychological condition and

disability resulting from her verbal conflict with her

supervisor did not constitute a compensable injury by accident

arising out of and in the course of claimant's employment.     See

Teasley, 14 Va. App. at 49, 415 S.E.2d at 598.   Accordingly, we

cannot find as a matter of law that claimant's evidence

sustained her burden of proof.    See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                                 - 3 -